Citation Nr: 0331123	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational benefits under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in September 1999.  The appellant is 
his widow.  

The issues on appeal were before the Board in January 2003 
at which time the appeal was denied as to both issues.  The 
appellant appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By Order dated June 5, 2003, 
the Court vacated the Board's January 2003 decision and 
remanded the case back to the Board for further action 
pursuant to a March 2003 Joint Motion by VA and the 
appellant.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003). 

By Order dated June 5, 2003, the Court vacated the Board's 
January 2003, decision based on the March 2003 Joint Motion 
which alleged that VA did not fulfill its duty to the 
appellant by properly providing VCAA notice.  In the recent 
past, the Board has been attempting to cure any VCAA notice 
deficiency by mailing a VCAA letter to the appellant under 
the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in this case, it appears that additional 
action by the RO to comply with all VCAA notice requirements 
is necessary before the Board may properly proceed with 
appellate review.  

Additionally, the Board notes that copies of medical records 
were submitted by the veteran in May 2003.  With regard to 
any such evidence which was not already considered by the 
RO, preliminary review by the RO is necessary.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO 
should ensure that the appellant has 
been properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate her 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) 
the information and evidence that the 
appellant is expected to provide.  The 
appellant should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003).  

2.  After completion of the above, the 
RO should review the record, to include 
all evidence received since the most 
recent supplemental statement of the 
case.  If necessary, the appellant and 
her representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

The appellant and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

